Name: Council Regulation (EEC) No 3311/85 of 18 November 1985 amending Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: beverages and sugar;  technology and technical regulations
 Date Published: nan

 29 . 11 . 85 Official Journal of the European Communities No L 320 / 21 COUNCIL REGULATION (EEC) No 3311 / 85 of 18 November 1985 amending Regulation (EEC ) No 338 / 79 laying down special provisions relating to quality wines produced in specified regions THE COUNCIL OF THE EUROPEAN COMMUNITIES , provisions relating to the maximum level of sulphur dioxide in quality sparkling wines produced in specified regions ; whereas , in consequence thereof, Article 13 of Regulation (EEC ) No 338 / 79 should , for reasons of clarity , be repealed , HAS ADOPTED THIS REGULATION : Article 1 Article 13 of Regulation (EEC ) No 338 / 79 is hereby repealed . Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas according to the second paragraph of Article 2 of Regulation (EEC ) No 358 / 79 ( 3 ), as last amended by Regulation (EEC ) No 3310 ( 4 ), the provisions of that Regulation , with the exception of Title II , apply also , from 1 January 1985 , to quality sparkling wines produced in specified regions as defined in Regulation (EEC ) No 338 / 79 ( s ), as last amended by Regulation (EEC ) No 798 / 85 ( 6 ); Whereas Regulation (EEC ) No 3310 / 85 provides for the insertion in Article 16 of Regulation ( EEC ) No 358 / 79 of Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1985 . For the Council The President M. FISCHBACH (') OJ No C 182 , 9 . 7 . 1984 , p. 20 . ( 2 ) OJ No C 12 , 14 . 1 . 1985 , p. 138 . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p. 130 . C ) See page 19 of this Official Journal . ( s ) OJ No L 54 , 5 . 3 . 1979 , p. 48 . ( 6 ) OJ No L 89 , 29 . 3 . 1985 , p. 1 .